Mr. Justice Paxson,
delivered the opinion of the court,
This case involves but a single question. The Pennsylvania Railroad Company having declared less than six per cent, dividends for the financial year ending on the first Monday of November 1879, it became necessary, under the Act of 7th of June of that year, Parnph. L. 172, to make an appraisement of its capital stock for the purposes of taxation. This was done by the secretary and treasurer, and a return thereM made to the auditor-general’s office. The par value of the stock so returned was $63,870,200, and its cash value $51,652,650. The tax on this *480sum, at three mills on the dollar, amounted to $154,975.95, which was promptly paid by the company. The value of the stock was fixed by taking its average market value from the first Monday of November 1878, to the first Monday of November 1879.
The auditor-general and state treasurer not being satisfied with ■ the valuation placed upon the stock by the company’s officers, proceeded to make another valuation, as authorized by the second section of the Act of 1879, and fixed its value at $66,804,094, the tax upon which amounts to $200,412.27, being $45,454.32 in excess of the amount paid by the company. This result was obtained by taking its selling price in the public market from the 1st to the 15th of November 1879. The court below sustained the action of the state authorities, and gave judgment against the company for $47,727.03.
The contention on the part of the company is that the stock should have been appraised at its average selling value during the year for which the tax is laid, and not at its value from the 1st to the 15th of November succeeding; in other words, that the stock must be appraised at the average price for which it sold for during the year.
The Act of Assembly does not say so. It requires an appraise* ment to be made between the 1st and 15th day of November, of the stock of non-dividend paying corporations, or those paying less than six per cent., said stock is to be appraised at its cash value, '“not less, however, than the average price which said stock sold for during said year.” If the legislature intended to have the stock appraised at its average price during the year, it was very easy to' have said so. We find nothing in the act from which such intent can be gathered with any reasonable certainty. On the contrary, the use of the words-“ not less, however, than the áverage price which said stock sold for during said year,” necessarily implies the power to appraise the stock at more than its average price during the year. The construction of the act contended for by the company would expunge the words above quoted, or render them nugatory. It is our duty to give them effect if consistent with other portions of the statute. They mean just this: that if the stock of the compapy is lower when the appraisement is made in November than it was during the previous year, it shall be appraised at not less than the average selling price for the year. On the other hand, if it is higher in November, it may be appraised at its increased value. If it be objected to this view that the advantage is all on the side of the state, we may safely concede it to be so. The object of the act was to raise revenue, and. it appears to have been drawn with care, and in the interests of the state.
We are of opinion that the learned judge of the court b.elow ruled the law correctly, and his judgment is accordingly
Affirmed.